Citation Nr: 0434166	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  02-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the residuals, 
including post surgical residuals, of an injury to the right 
foot.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1984, and from August 1991 to February 1992, with 
apparent additional service in the United States Army 
Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDING OF FACT

Chronic residuals, including post surgical residuals, of an 
injury to the right foot are not shown to have been present 
in service, or for many years thereafter, nor are they the 
result of any incident or incidents of the veteran's periods 
of active military service, including periods of active and 
inactive duty for training.  


CONCLUSION OF LAW

Chronic residuals, including post surgical residuals, of an 
injury to the right foot were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of May 2001, prior to 
the decision on appeal, the RO provided notice to the veteran 
regarding the evidence needed to substantiate a claim for 
service connect, the evidence she must provide, the evidence 
which the VA would obtain on her behalf, and the need to 
advise VA of or to submit any additional evidence she wanted 
to have considered.  Additional correspondence in July 2002 
provided the veteran with the opportunity to submit evidence, 
notified her of what evidence was still required, and 
provided notice of who was responsible for securing the 
evidence.  The veteran was also provided a Statement of the 
Case and Supplemental Statement of the Case apprising her of 
various VA actions in her case.  

Furthermore, the Board notes that the VA has made more than 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In that regard, the Board notes 
that the evidence includes service medical records, as well 
as VA inpatient and outpatient treatment records.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence she could 
submit to substantiate her claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Accordingly, adjudication of 
this claim poses no risk of prejudice to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional 

pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has had 
sufficient notice of the type of information needed to 
support her claim, and of the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Factual Background

Available service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of an injury to the veteran's right foot.  

In correspondence of December 1999, the National Personnel 
Records Center (NPRC) indicated that all of the veteran's 
available medical records on file had been mailed.  

Received in March 2000 was a Promissory Statement from Kenner 
Army Community Hospital at Fort Lee, Virginia, dated on 
April 20, 1996.  That promissory note stated that the veteran 
was eligible for medical treatment in a uniformed services 
medical treatment facility notwithstanding the unavailability 
of her ID card.  

In correspondence of May 2000 from the United States Army 
Medical Department Activity in Fort Lee, Virginia, it was 
noted that no treatment records for the veteran were present 
at Kenner Army Community Hospital.  Additionally noted was 
that any such records would have been placed in the veteran's 
file, or retired to St. Louis.  Finally, there was no record 
in computer files of any scheduled appointment for the 
veteran since 1996.  

Received in June 2000 was an October 1998 statement from the 
National Personnel Records Center (NPRC) to the effect that 
the "profile" medical record requested was not on file at 
that facility.  Also noted was that a copy of the request had 
been forwarded to Record Management Center (RMC), P.O. 
Box 5020, St. Louis, Missouri, in the event that the 
veteran's medical records had been sent to that facility.  

In correspondence from the NPRC dated in September and 
October 2000, it was once again noted that all available 
medical records for the veteran on file at that facility had 
been mailed.  

Additional correspondence from the NPRC dated in October 
2000, noted that no records of the veteran's active duty for 
training (ACDUTRA) could be located, although one memorandum 
for the record dated in June 1996 made reference to the 
veteran having drilled with the 377th Engineering Company at 
Fort Story, Virginia.  

A Report of Contact dated in December 2000, noted that the 
veteran was no longer serving with the 377th Engineering 
Company, and that they had no records on her.  Also noted was 
that such records were usually forwarded to St. Louis.  A 
subsequent contact revealed that no records for the veteran 
were on file at that facility.  

Correspondence from the NPRC dated in August 2002, noted that 
all available service medical records for the veteran had 
been furnished in December 1999, and that no additional 
medical records were on file at that facility.  That 
information was furnished in response to a request for 
service medical records from the veteran's weekend reserve 
drills in 1996, in particular, for records of a reported 
April 20, 1996 accident during a weekend drill.  

Received in August 2002 were numerous VA inpatient and 
outpatient treatment records covering the period from January 
1994 to June 2002.  Those records show treatment for various 
right foot problems, as well as for other, unrelated medical 
disabilities.  In an entry of early May 1998, the veteran 
voiced complaints regarding her right fifth toe.  According 
to the veteran, she had injured her right fifth digit on a 
bed post three years earlier.  Reportedly, at that time, 
radiographic studies demonstrated a fracture in three places 
of the fifth digit of the veteran's right foot.  

During the course of VA outpatient treatment in early July 
1998, the veteran stated that she had injured her right fifth 
toe that day at work.  Physical examination was negative for 
evidence of any swelling over the toe in question.  
Radiographic studies were negative for the presence of 
fracture.  The pertinent diagnosis was right fifth toe 
contusion.  

In an entry of February 1999, the veteran complained of right 
foot pain of several months' duration, which had been 
worsening.  Reportedly, the veteran had experienced moderate 
pain at the site of a bunion and right fifth digit fracture 
which had occurred several years earlier.  

At the time of VA outpatient treatment in mid-March 1999, the 
veteran stated that she would like to have her bunion 
"fixed."  According to the veteran, her right fifth toe had 
been broken in three spots while on active duty, and she 
would "like to have it fixed."  In the veteran's opinion, 
this fracture was the cause of her present painful bunion.  

A VA treatment record dated in April 1999 is to the effect 
that, at that time, the veteran underwent a modified McBride 
bunionectomy, with proximal akin and screw fixation of the 
right hallux.  A secondary surgery consisted of an 
arthroplasty to the fifth toe of the right foot.  The 
postoperative diagnosis was right hallux and hammertoe 
deformity of the right fifth toe.  

In correspondence of October 2002, the NPRC indicated that 
searches of Kenner Army Hospital (Fort Lee, Virginia) records 
for the period from April 1 to April 30, 1996 had been 
conducted, but no records had been located.  

Analysis

The veteran in this case seeks service connection for the 
residuals of an injury to her right foot.  In pertinent part, 
it is argued that, on April 20, 1996, during a period of 
INACDUTRA (i.e., a weekend drill), she suffered an injury to 
her right foot, resulting in permanent residual disability.  

In that regard, the Board notes that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may additionally be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

In the present case, available service medical records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of any injury to the veteran's 
right foot.  In point of fact, the earliest clinical 
indication of the presence of a right foot disability is 
revealed by VA treatment records dated in 1998, approximately 
six years following the veteran's final discharge from 
service.  At that time, the veteran stated that she had 
fractured the fifth digit of her right foot on a bed post 
three years earlier.  Significantly, this would place the 
origin of the veteran's right foot disability at a point in 
time no earlier than 1995, fully three years following her 
final discharge from service.  

The veteran argues that, on April 20, 1996, while engaged in 
a weekend drill (INACDUTRA), she injured her right foot, 
necessitating surgery, and resulting in subsequent chronic 
disability.  However, despite numerous attempts on the part 
of the RO, no such injury has ever been verified.  Nor, for 
that matter, has it ever been demonstrated that, on April 20, 
1996, the veteran was engaged in either INACDUTRA or ACDUTRA 
with the United States Army Reserve.  While on April 20, 
1996, the veteran executed a Promissory Statement at Kenner 
Army Community Hospital in Fort Lee, Virginia, indicating 
that, as a reservist on weekend drill, she was eligible for 
medical treatment in a uniformed services medical treatment 
facility, that statement fails to indicate the nature of such 
treatment.  Even assuming, for the sake of argument, that the 
veteran was, in fact, engaged in an authorized period of 
INACDUTRA on April 20, 1996, there is absolutely no evidence 
that, at that time, she suffered an injury to her right foot 
resulting in chronic residual disability.  In fact, as noted 
above, no such chronic disability was of record until 1998, 
two years following the reported incident in question.  
The veteran has argued that, pursuant to the provisions of 
the VCAA, she is entitled to a VA examination for 
compensation purposes prior to a final adjudication of her 
claim.  However, in the opinion of the Board, such an 
examination would serve no useful purpose, inasmuch as it 
could only document the presence of current right foot 
disability.  Moreover, the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Federal Circuit") 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In making this finding the Federal Circuit noted the 
arguments made by the Secretary that "a medical examination 
or opinion generally could not fill the gap left by the other 
evidence in establishing a service connection."  Paralyzed 
Veterans of America, et. al., 345 F.3d at 1356.  Accordingly, 
in this case, no such examination is indicated.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 342, 346 (1999).  

For the reasons noted above, the Board finds that service 
connection for the residuals of an injury to the right foot 
is not warranted.  In reaching this conclusion above the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

ORDER

Service connection for the residuals, including the post 
surgical residuals, of an injury to the right foot, is 
denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



